 LOCAL294, TEAMSTERS155Local 294,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpersof Ameri-ca (RubberCity Express)andLeo F. Lester. Case3-CB-1906January 12, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn October 1, 1975, Administrative Law JudgeAnne F. Schlezinger issued the attached Supplemen-talDecision in this proceeding,' Thereafter, Respon-dent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor. Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Albany, New York, itsofficers, agents, and representatives, shall take theaction set forth in said Order.iOn July 2, 1973, the Board issued the underlying decision in this case,reported at 204 NLRB 700.SUPPLEMENTAL DECISIONANNE F. SCHLEZINGER,Administrative Law Judge: OnJuly 2,1973, the NationalLaborRelations Board issued itsDecision and Order'in the above-entitled proceeding, inwhichLocal294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, here-in called the Respondent,was ordered to make whole LeoF. Lester, an individual,for loss of earnings suffered as a-11ofthe Respondent having, in violation of Sectionand (2),"knowingly and deliberately caused-liscriminate against Lester in order to dis-exercising his Section 7 rights and todiscourage other members from similarly doing so." OnDecember 3, 1974, the Court of Appeals for the District ofColumbia issueda per curiamJudgment 2 ordering enforce-ment of the Board's make-whole Order.A dispute having arisen over the amount of backpay dueLester under the terms of the Board's Order, the RegionalDirector for Region 3 (Buffalo, New York), on May 12,1975, issued and served on the parties a backpay specifica-tion and notice of hearing. Thereafter the Respondentfiled a timely answer to the backpay specification denyingcertain allegations in the specification and asserting anumber of separate and distinct defenses as to the backpayclaim.'Pursuant to -notice, a hearing was held before me in Al-bany, New York, on July 22 and 23 and August 4, 1975,4for determination of the amount of backpay due Lester.All the parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, and to present evidence. Subsequent to the hear-ing, the General Counsel and the Respondent filed briefson or about September 19, 1975, which have been fullyconsidered.5Upon the entire record in this proceeding and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTA. The Backpay SpecificationThe Board's Order, enforced by the court of appeals,requires that the Respondent reimburse Lester "for allmoney lost as a result of its discrimination against himfrom July 7, 1972, until the Respondent refers him to a jobsubstantially equivalent to the job he had with Rubber CityExpress or until he obtains such a job, less his net earningsduring this period," with interest due in accordance withBoard policy.The backpay specification, as amended, asserts that: (1)Lester's backpay period began on July 6, 1972, and endedon January 8, 1975, on which date he found substantiallyequivalent employment; (2) an appropriate measure of thehours Lester would have worked during his backpay periodis the weekly average hours worked by his replacement,2 Local 294, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America v. N.LR B.,506 F.2d 1321 (C.A.D.C.,1974)sThe General Counsel, prior to the hearing herein, filed a motion tostrike certain paragraphs of Respondent's answer and affirmative defensesto the backpay specification and to adopt General Counsel's gross backpayformula. Part of this motion was ruled on at the hearing and the remainderisdisposed of as indicated below In addition, the General Counsel, at theopening of the hearing herein, filed a petition to revokesubpeona dacestecum,served by the Respondent on Lester, which was granted.4 The recess from July 23 to August 4 was granted, over the GeneralCounsel's objection, at the request of the Respondent in order that it mightcall a witness whose testimony it discovered during the July hearing wasimportant to its case but who was then unavailable. The Respondent's re-quests for a further postponement until Or Forster, who was ill, couldtestifywere denied to avoid further delay in concluding this proceedingMoreover, certain records of Dr Forster were made available to, and wereplaced in evidence by, the Respondent as discussed below.5Counsel for the Respondent also filed a motion to correct transcript.This motion, which is unopposed, is hereby granted, and the transcript isaccordingly corrected. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDTed Goodman, from the date Goodman, who was referredjobs prior to January 1975.by the Respondent, replaced Lester, through August 12,1972, the date on which Rubber City Express last operatedin the Albany area; (3) the weekly average hours workedby Goodman were determined by adding his gross weeklypay for each week he was employed by Rubber City Ex-pressduring the period beginning with the week endingJuly 15, 1972, and ending August 12, 1972, and the sum oftotalgross earningswas divided by the number of weeksduring which Goodman worked in that period to arrive ata weekly average wage, and that average was then dividedby $5.51, the wage rate in effect at that time, to arrive atthe average weekly hours of work, these computationsshowing that the average weekly pay was $150.62 and theaverageweekly hours were 27.33; (4) although Rubber CityExpress was not a signatory to an area collective-bargain-ing agreementwith the Respondent, it paid Lester andGoodman the wage rates set forth in such agreement,which rates increased at varioustimesduring the backpayperiod from $5.51 to $6.73 an hour; (5) the quarterly grossbackpay for Lester was determined by multiplying the av-eragehours applicable to the respective calendar quartersby the corresponding applicable wage rates; (6) the calen-dar quarter net backpay is the difference between calendarquarter gross backpay and calendar quarter interim earn-ings;(7) the total net backpay due Lester is the sum of thecalendar quarter amounts of net backpay due him; and (8)the total net backpay owing Lester, computed with deduc-tionsbased on Lester's quarterly interimearnings and adeduction for 1 week in which Lester was admittedly un-able to work as a result of an automobile accident, is$16,642.79, plus interest.B. The Respondent's ContentionsThe Respondent in its answer denies or asserts lack ofknowledge as to some of the allegations in the specifica-tion.The Respondent also contendsinter aliathat (1)Lester's backpay period ended on or about August 3, 1972,when Rubber City Express discontinued its Albany opera-tion, or, alternatively, when Lester obtained jobs with cer-tain employers on various dates in 1972, 1973, and 1974,which were substantially equivalent to Lester's job at Rub-ber City Express; (2) the computation of hours of workshould be based on the weekly average hours worked byboth Lester and Goodman for Rubber City Express, not onthose worked only by Goodman, and, alternatively, thecomputation in the specification is speculative as it fails toconsider the temporary nature of the work at Rubber CityExpress; (3) Lester failed to make a diligent attempt toobtain employment during the period in question, andfailed to register at job referral agencies including the of-fice of the Respondent; (4) Lester sustained accident inju-ries which made him physically unable to perform substan-tially equivalent work for a period of time longer than 1week; and (5) the Board's Order requires that the backpayspecification allege and prove that the Respondent dis-criminated against Lester by failing to refer him to sub-stantially equivalent jobs which were available for referral,that this has not been shown, and that the Respondent didrefer Lester to several jobs and Lester did obtain variousC. DiscussionThe Respondent has been ordered to make Lester wholefor losses of earnings caused by its discrimination againsthim by reimbursing him for such losses "from July 7, 1972,until the Respondent refers him to a job substantiallyequivalent to the job he had with Rubber CityExpress oruntil he obtains such a job, less his net earnings during thisperiod."The specification as amended finds that theRespondent's obligation under this order is to pay Lesterthe sum of $16,642.79 plus interest.(1)The Respondent maintains that the specification re-lied on incorrect factors in computing backpay on the basisofGoodman's earnings and of the rates of pay in theRespondent's area contract. The Board found, however,that the Respondent unlawfully caused Lester, after he hadworked only a day or two at Rubber City Express, to bereplaced by Goodman on that job. And the testimony, bywitnesses for the Respondent as well as for the GeneralCounsel, shows that Rubber City Express, whilenot a sig-natory to the Respondent's area contract, paid the contractwage rates during the period of its Albany operation. Theserates are, therefore, a proper standard for determining theamount of backpay due Lester, and the number of weeklyhours Goodman worked on this job constitutes an appro-priatemeasure of what Lester would have earned on thisjob absent the discrimination against him.The specification as amended deducts from gross back-pay amounts in mitigation discovered through examinationof social security and other applicable records, includingearnings on interim jobs and a period of unavailability forwork for health reasons. Further, as the court stated inN.L.R.B. v. Brown & Root, Inc.,311 F.2d 447, 452 (C.A. 8,1963):Obviously, in many cases it is difficult for the Boardto determine precisely the amount of backpay whichshould be awardedto anemployee . . . the Boardmay use as close approximations as possible, and mayadopt formulas reasonably designed to produce suchapproximations.... "our inquiry may ordinarily gono further than to be satisfied that the method selectedcannot be declared to be arbitrary or unreasonable inthe circumstances involved."The formula applied in the instant case has not been shownto be "arbitrary or unreasonable." 6 Accordingly, I find ap-propriate the method of computation utilized in this pro-ceeding to determine the amount of backpay due Lester.(2)The Respondent contends that backpay should becut off as of the date Rubber City Express discontinued itshauling operation into Albany, which occurred on August6Where circumstancespermit onlya reasonableapproximation of theamount ofbackpay due, "any uncertainty must be resolvedwrongdoer whose conduct made certaintyimpossible"Products Corp.,180 NLRB 142 (1969), enfd 436 F 2d^'certdenied493 U S 905 (1971);NHE/Freewa-(1975);Local Union No. 2088,International Brers (Federal Electric Corporation),218 NLP,'dustries,Inc,219 NLRB No. 159. LOCAL294, TEAMSTERS15712, 1972.7 Although this discontinuance was brought out atthe original hearing, backpay was not cut off as of thatdate in the Board's Order, which requires the Respondentto refer Lester not to a job at Rubber City Express but "toa job substantially equivalent to the job he had with Rub-ber City Express " Furthermore, the issue as to the effect ofthis discontinuance on the Respondent's backpay liabilitywas raised in the enforcement proceeding, and the court ofappeals nevertheless ordered enforcement of the Board'sbackpayOrder. I find no merit, therefore, in theRespondent's contention that the backpay cutoff date isAugust 12, 1972.I likewise find no merit in the Respondent's contentionthat backpay should be cut off as of the dates in 1972,1973, and 1974 when Lester obtained occasional work. Thetestimonial and documentary evidence shows, and I find,that these jobs were temporary, to replace a man who wasunavailable for a brief period, to furnish extra help for anunusual or seasonal increase in work, or on some otherbasis as needed for periods ranging from a day to a fewweeks. The Respondent, however, had Lester replaced byGoodman on what was at the time expected to be a perma-nent job with Rubber City Express.(3)The Respondent contends that Lester failed to usedue diligence in seeking interim employment and arguesthat this is shown by Lester's failure to register at the hiringhall when jobs were available although representatives ofthe Respondent had advised him to do so. The Board'sOrder, however, does not condition backpay on the fre-quency with which Lester registered at the hiring hall, buton the Respondent's referral of Lester to a substantiallyequivalent job.'Moreover, Lester, who at all times main-tained his paid-up union membership, did on a number ofoccasions go to the hiring hall in person to register forwork, at times waited there for hours to see if work wouldbe available, and frequently, to avoid these waiting peri-ods, telephoned the hall, while looking elsewhere for work,to leave word where he could be reached by telephone ifthere was a job for him.The Board in its Decision found that Lester, after theRespondent brought about his replacement by Goodman,had great difficulty in finding work, and that the work hefound was pnmarily outside the Respondent's jurisdictionas a longshoreman and as a "gypsy driver." The presentrecord shows that this difficulty continued after theBoard's Decision issued. On many occasions when Lesterwent to the union hall to register or telephoned to ask forwork, he was told by the office worker who took calls andmade referrals, and by the business agent who also madereferrals, that jobs were scarce and no work was available.Lester was at the hall on or about June 8, 1973, when a callwas received that there was work available at Great Bear7 The Rubber City Express operation was discontinued as too costly as aresult of demands made by the Respondents In its exceptions to the original Administrative Law Judge's Decision,the Respondent specifically excepted to "the recommended remedy in thatthere is no requirement that Lester follow the same procedures as otherLocal 294 members in reporting to the Union hall each morning in order tobe listed as available for referral to jobs such as the one made available byRubber City Express " The record is clear, however, that men were referredto jobs who were not at the union hall when the jobs became availableSpring Company. Although this work was rejected by theother menat the hall, it was not offered to Lester. He heardof it from the other men, telephoned the company, andobtained the work.The Respondent telephoned Lester, who was not at thehiring hall that day, and referred him to a job at M & MTransportation Company. One of the Respondent's wit-nessestestified from the hiring hall records that this refer-ral was made on February 23, while anotherwitness testi-fied that such a referral was made on March 23, 1973, andalso that a referral at Williams Press was offered Lester bytelephone on March 8, 1973, but he rejectedit ashe had togo to court thatmorningwith his son. Lester testified thathe worked on the M & M job a few daysat a time duringa vacation period for a total of about 1-1/2 weeks, and thatthis was the only job to which the Respondent referred himduring the backpay period. An official of Williams Presstestified that company records showed noone washired onMarch 8, 1973, or any time during that month. I find, onthe evidence as a whole, that the Respondent has notshown that it referred Lester to a substantially equivalentjob, or that it offered him such a job which he rejected, orthat its failure to refer Lester to such a job was attributableto Lester's absence from the hall when jobs became avail-able as his presence at the hall was clearlynot aprerequi-site to referral.(4)The Respondent also contends that Lester failed toutilizeother possible sources for obtaining interim employ-ment.The record shows,-however, that Lester in August1972 began receiving payments from the UnemploymentCompensation office, which refers recipients to jobs whenavailable? He also received some foodstamp assistancebut rejected an offer of welfare payments as he hoped tofindwork.Moreover, Lester, in addition to visiting andtelephoning the union hall, sought work through employ-mentagencies, newspaper advertisements, friends, politicalconnections, and, primarily, by making the rounds offreight terminals, trucking companies, and other firms thatemployed menin hisfield of work.10 I find, therefore, thatthe evidence does not support this contention of the Re-spondent.(5)The Respondent argues that Lester incurred a willfullossof earnings on the ground that Lester formerly"shaped up" for and frequently obtained longshore work,but failed to shape up for this work during most of thebackpay period. As a result of injuries sustainedin an au-tomobile accident while on his way to work at the Port ofAlbany on July 21, 1972; Lester was not able for a periodafter that to perform work as strenuous as longshore work.He admitted he did not shape up after the accident becauseof his injuries, and also because this work had become ex-tremely difficult to obtain. Augustine Crocco, president ofthe local longshoremen's union, whom I found a frank andcrediblewitness,testified that this kind of work had be-come scarce in the past few years as aresultof several9It is the Board's longstanding practice affirmed by the courts, as theRespondent conceded during the hearing, to disallow deductions frombackpay for collateral benefits such as unemployment compensationGul-letsGin Company, Inc v N L R B,340 U S 361 (1951)10Lester testified that his current employment with the New York StateGovernment was obtained through a friend 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors including automation; that the gangs, which includ-ed union and nonunion men, had been reduced from fourto three; that preference for the available work had to begiven to those who had books; that Lester had not workedthe 1,000 hours a year required to obtain a book; and thateven the men who had books were working only about 2days a week.The Respondent also points to the fact that Lester reject-ed a job offered him by the State Employment Office. Les-ter testified that thisjob was in Dwaynesburg, about 20-25miles from his home; that he rejected it because of thedistance as his "automobile wouldn't hold up" and itwould mean getting home late; that he had never workedout of town as he had children at home and no wife orother adult to look after them in his absence;ii and thatthis fob paid $2.50 an hour, less than half the contract ratehe was paid on the Rubber City Express job. 12In addition, Teneyck Powell testified, as a witness subpe-naed by the Respondent,13 that he was president of DavisSeed Company, a garden business which was seasonal andaffected by weather; that Lester was hired in about Febru-ary 1974 at $3.25 an hour to assist during the busy season,which usually ran until about July 1; that business sloweddown, however, to such an extent that Lester was not need-ed and was terminated on March 17; that he did not ob-serve Lester at work but understood Lester was not a com-pletely satisfactory employee, had poor customer relations,and was not cooperative with the warehouse men; that henever explained to Lester these aspects of the work norgave any reason for the termination other than that Lesterwas no longer needed; and that he did not recall when hehired another man.Lester testified that while on this job he asked for a wageincrease a few times, and that he was finally told that thecompany, while satisfied with his work, could not affordhim and was getting another man in his place. The Board'sDecision in this proceeding points out that the president ofRubber City Express at the time Lester worked there hadasserted that "Lester performed the unloading to its fullsatisfaction." And Crocco, who had known Lester throughthe work at the dock for over 20 years, testified that Lesternever refused any kind of work, and was a hard workerand "a little bit better than most."I find, in all the circumstances of this case, that Lesterwas evidently well aware of his family responsibilities, andanxious to find and to retain work that would enable himto carry out these responsibilities as well as to mitigatebackpay.14 The record shows that it was Lester who found11Lester testified that his truckdriving jobs sometimes took him out oftown, but that on these jobs he was directed to the work by telephone withhis base of operations in town, and that he would have accepted such work12 SeeN L R B v Madison Courier, Inc, 472F.2d 1307 (C.A D C., 1972),which holds that a discriminatee need not seek or accept"employmentwhich is 'dangerous, distasteful or essentially different' from his regularjob"or "ever accept anything but'suitable'interimemployment";United AircraftCorporation,204 NLRB 1068 (1973)iDavis, previously unavailable, was called by the Respondent when thehearing resumedon August 414The Board and the courts hold that a reasonably good-faith effort toobtain interim employment "requires conduct consistent with inclination towork and be self-supportingevidencedby the sincerity and reason-ableness of the efforts made by an individual in his circumstances to relievevirtually all the jobs at which he worked during the pro-tracted backpay period; that when the Respondent failedto refer him to, and he did not find, a substantially equiva-lent job, he "lowered his sights" to accept various lowerpaying and less desirable fobs, Is and that the job concededto constitute substantially equivalent employment was onethat Lester obtained through his efforts, not by a Respon-dent referral. The evidence presented by the Respondentdoes not establish that Lester neglected to seek interimjobs, invited discharge by poor work performance, or re-jected jobs for inadequate reasons.I" Accordingly, I findthat the General Counsel has shown that Lester did usedue diligence in obtaining interim employment, and thatthe Respondent has not met its burden of proving willfulidleness or loss of earnings on the part of Lester.)(6)The backpay specification was amended to deduct$150.62 from the total backpay due Lester on the basis of aI-week disability resulting from an automobile accident onJuly 21, 1972. There was no reference to this matter in theoriginal specification. In his motion to strike, however, theGeneral Counsel stated, in response to one of the affirma-tive defenses in the Respondent's answer, that he "is pre-pared to stipulate that the period that Lester was unavail-able for work due to a physical disability from anonindustrial accident having no casual [sic] connectionwithRespondent's illegal conduct should be deductedfrom Lester's total backpay," and, at the hearing, the Gen-eralCounsel amended the specification by deducting Iweek's backpay.The Respondent contends that Lester was unavailableforwork following the accident for considerably longerthan I week. Counsel for the Respondent attempted tosubpena Dr. Forster, who treated Lester after the accident,and after Lester had been examined and released by a hos-pital.Counsel stated, however, at the July hearing, that hewas advised the doctor was recovering from an operationand would not be available to testify for "several weeks,"and, at the August hearing, that he was advised the doctor"probably would be available" in a month. He urged at theAugust hearing that, if his repeated requests for a.post-ponement until Dr. Forster could testify were denied, he bepermitted to place in evidence certain records furnished byDr. Forster. This request was granted over the GeneralCounsel's objection. These records include a letter of Dr.his unemploymentCircumstancesinclude the economic climate in whichthe individualoperates.his skill and qualifications,his age and his personallimitations"Mastro Plastics Corp,136 NLRB 1342, 1359 (1962), enfd 354F 2d 170 (C A 2, 1965),cert denied384 U S. 972 (1966)15 SeeN.L.R B v Cashman Auto Company,223 F 2d 832, 836 (C A I,1955), holdingthat the "principle of mitigation of damages does not requiresuccess,itonly requires an honest good faitheffort",N LR B v.MadisonCourier, Inc, supra,holding that doubts as to when a backpay claimant isjustified in lowering his sights should be resolved"in favor of the innocentdiscriminatee",Local Union No 2088, 1 B E W,supra,stating that theBoard's "paramount concern must be in protecting the rights of thewronged party";Avon Convalescent Center, inc,219 NLRB No. 91 (1975).16The Supreme Court holdsthatdeductions aremade from adiscriminatee'sgross backpay"for losses which he wilfully incurred" by a"clearly unjustifiable refusal to take desirable new employment."PhelpsDodge Corp v. NLRB ,313 U S. 177, 197 (1941)17 SeeNLRB vPughandBarr,Inc, 231F.2d 588(C A 4, 1956);N L.R BvSouthernSilkMills, Inc,242 F 2d 697 (C A 6, 1957), certdenied 355 U.S 821,United Aircraft Corporation,supra,NHE/Freeway,Inc,218NLRB No41 (1975) LOCAL 294, TEAMSTERSForster dated July 29, 1975, stating that "I cannot possiblyappear in any court in the immediate future inasmuch as Iwas operated on . . . on July 16, 1975, and am convalesc-ing slowly."One of the doctor's reports placed in evidence by theRespondent states, under date of July 24, 1972:I telephoned the Albany Hospital and obtained thefollowing report:"7/21/72-Cervical spine: There is no evidence offracture or dislocation... .Thoracic spine:. .. There is no good evidence ofany recent injury . . .The Respondent also placed in evidence certain recordsfurnished, pursuant to subpena, by Richard Kohn, the at-torney who represented Lester in the claim for damagesagainst the party who caused the accident. These recordsinclude a report dated September 12, 1973, prepared by Dr.Forster at Kohn's request, which states that Lester was ex-amined immediately after the accident at a clinic and wasgiven medication but not detained; that Lester consultedthe doctor 3 days later; that the doctor, who had treatedLester previously, put him "on a regime of medication con-sisting of muscle relaxants and analgesics" and that Lester"was given physical therapy, including cervical tractionquite regularly through November 9, 1972"; that "Diagno-sis,following initial examination was: strain, neck andback. In addition to the treatment already outlined, patientwas also given an elastic belt, and was advised to use hotsoaks at home. . . . patient made some progress . . . heultimately began using an adequate corset." The reportconcludes that Lester has not returned to see the doctor,since November 9, 1972, that the doctor did not know hisstatus since then, but that "I expect a full recovery in thelong run."Lester admitted at the hearing herein that he was underthe doctor's care about 7 months, but maintained that,while he was unable for a substantial period thereafter todo work as strenuous as longshore .work, he was incapaci-tated for only I week from performing his usual truckdriv-ing and warehouse work. He had no job at this time towhich to return when he recovered from his injuries, buttestified that after the 1 week's disability he resumedsearching diligently for work. At the original hearing in thisproceeding, however, Lester testified that he was unable towork for 3 or 4 weeks after the accident.Kohn, called as a witness by the General Counsel, testi-fied that his office prepared a bill of particulars in connec-tion with the claim for damages arising from the accident.This document states in part that: "(10) Plaintiff was sub-stantially confined to his home, except for visits to his phy-sician and for necessaries, for a period of approximatelyone week following the accident. . . . (12) Plaintiff wasprevented from pursuing his usual employment for approx-imately one week following the accident. . . . (14) Plaintiffwas a teamster, employed by McGrath Corporation at thePort of Albany, earning wages of approximately $210 for aforty-hour week."The Respondent at the hearing objected to Kohn's testi-mony and to the evidence adduced as to the bill of particu-159lars on the ground that this document, prepared after is-suance of the Board's Decision herein, was "a self-servingdocument signed by Mr. Lester who well knew at the timehe signed it that he had a back pay compliance proceedingin the offing." 18Kohn testified, however, that the bill of particulars,which is addressed to the law firm representing the defen-dant in the accident case, was prepared at the demand ofthat law firm and responds to each item in that demand;that his law office "prepared it from the records that wereavailable to us, the medical bills, the medical report, theestimate to the damage to his car, the receipts for the billsthat he had incurred in connection with his care and treat-ment"; and that Lester came to the office and reviewedand signed the document, but "had no input in the prepa-ration of that Bill of Particulars."Lester impressed me generally as a candid and believa-ble witness.While there are, as in this instance, some in-consistencies in his testimony, they appeared to be attribut-able to the effect of the passage of time on his recollectionrather than a deliberate attempt to misrepresent what oc-curred. Furthermore, I found Kohn a wholly credible wit-ness. There is no basis in the record for finding that Kohnclaimed a 1-week disability in the lawsuit because of a pos-sible backpay proceeding before the Board. Accordingly, Ifind, on the basis of Kohn's credited testimony and on theentire record, that the Respondent has failed to show thatLester was unavailable for work for a longer period afterthe accident than the I week for which the General Coun-sel has deducted backpay.Concluding FindingsIt is well established that the Board has broad authorityin determining backpay remedies that will "bring about arestoration of the situation, as nearly as possible, to thatwhich would have obtained but for theillegal discrimina-tion," and that will make one who has been discriminatedagainst whole for any loss of earnings suffered as a resultof the discrimination.19 It is also well established that, aftertheGeneral Counsel has computed the gross amount ofbackpay due the discriminatee in question, the burden ofproving events that warrant a diminution of these amountsdevolves upon the party who unlawfully discriminatedagainst or caused the discrimination against the backpayclaimant,20and uncertainties as to the amounts due areresolved against that party.21 In accord with this broad au-thonty, the Board orders a union whichcausesan employ-er to discriminate against employees to restore these em-ployees "as closely as possible, to the . . . financial status18The bill of particulars was signed on June 3, 1974,almost a year afterthe Board'sDecision, and about 6 months before the court's order19Phelps Dodge Corp v N L R B, supra, N L R B v J H Rutter-RexManufacturing Inc, Company,396 U S 258, 262 (1969),N L R B v. UnitedStates Air Conditioning Corp,336 F 2d 275 (C A 6, 1964),Golay & Compa-ny, inc v NLRB, 447F 2d 290 (C A 7, 1971), cert denied 404 U S 1058(1972)20 N L R BvBrown & Root,Inc, supra, N L R B v Miami Coca-ColaBottling Company,360 F 2d 569 (C A 5, 1966),N L R B vMadisonCourier,Inc. supra21N L R B vMiamiCoca-Cola Co, supra, Local Union No 2088,IBE W, supra 160DECISIONSOF NATIONALLABOR RELATIONS BOARDthey would have occupied if it had not been for the dis-crimination." 22 The Board requires the union in such casesto reimburse the affected individual for what he wouldhave earned, as an employee of the employer who termi-nated him or in comparable employment, absent theunion's discriminatory conduct,23 where the claimant hasmade a reasonable effort in good faith to mitigate his lossof income.24I find, in all the relevant circumstances of this case, thatthe Respondent has failed to show that the effect of itsdiscrimination in causing the termination of Lester's em-ployment by Rubber City Express has been cut off by anyjob referral it made, or that it has taken any other mean-ingful action to remedy its discrimination against Lester inan effort to cut off its continuing liability for backpay priorto Lester's finding substantially equivalent employment inJanuary 1975. I also find that the evidence does not showthat Lester failed to exercise due diligence in seeking inter-im employment, that he incurred willful losses, or that theoccasional temporary interim jobs he found in 1972, 1973,and 1974, constituted substantially equivalent employmentthat would terminate the Respondent's backpay liability. Ifind further that the only effect of such interim employ-ment that is warranted in this case is that Lester's earningsshould be, and have been, deducted from the backpay dueLester.It is apparent, therefore, and I find, on the basis of theforegoing and the entire record, that the Respondent wasrequired by the Board's Order to make Lester whole fromJuly 6, 1972, until the Respondent offered him or he foundsubstantially equivalent employment; that he concededlyfound such employment on January 8, 1975; that the Re-spondent has failed to meet its burden of showing, by cred-ible and probative evidence, that any job referral by the22Pen and Pencil Workers Union, Local19593(Parker Pen Co).91 NLRB883, 888 (1950)23 See,for example,Local 17,international Union of Operating Engineers(Vogth & Sons ConstructionCorp),143 NLRB 29 (1963),Dependable TruckLeasing,Inc,190 NLRB422 (1971)24N LR B v Madison Courier, Inc., supraRespondent,Lester's search for work,the interim jobs Les-ter found,Lester's rejection of a job,the effects of Lester'sautomobile accident,or any of the other conduct or eventsasserted by the Respondent as grounds for mitigation of itsbackpay liability,warrant an earlier cutoff date than Janu-ary 8,1975, or any diminution of the amount found to bedue Lester in the backpay specification,as amended. Inconclusion,therefore,I find that,in order for the Respon-dent to make Lester whole for the loss of earnings sufferedby him as a result of the Respondent'sdiscriminationagainst him,as required by the Board'sOrder,enforced bythe CircuitCourtof Appeals for the District of Columbia,the backpay remedy in this case must include what Lesterwould have earned,absent the Respondent'sdiscrimina-tion,on a job substantially equivalent to the job he hadwith RubberCityExpress, from July6, 1972,until Lesterbegan work on a substantially equivalentjob on January 8,1975. I shall therefore recommend that the backpay spec-ification,as amended,be adopted,and that Lester beawarded the amount of net backpay set forth therein.Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in this case,I recommendthat the Board issue the following:ORDER25The Respondent, Local 294,InternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemenand Helpers ofAmerica, Albany, New York, its officers,agents,and rep-resentatives, shall satisfy its obligation to make Leo F. Les-ter whole by payment to him of the sum of $16,642.79, plusinterestthereon accrued to the date of payment at the rateof 6 percent per annum, computed in the manner specifiedinIsisPlumbing & Heating Co.,138 NLRB 716 (1962).2625 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of theRules and Regulations.be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes26 InternationalPhotographers of the MotionPicture Industries,Local659,etc, 216NLRBNo 120 (1975)